Ingraham, J.:
I concur in the result, but I do not concur in the proposition that where a court of equity has taken the assets of an insolvent copartnership, under an order or judgment by which such assets are to be divided equally among the creditors of the copartnership, and where, relying upon such order or judgment, the creditors have suspended proceedings against the copartnership, the court is justified, because of any fraudulent intent in the minds of the original copartners, when they commenced the action and procured the appointment of a receiver, in allowing any one creditor, under the guise of enforcing a judgment, or execution against the original debtors, to appropriate the whole of the copartnership property, leaving the other creditors without a remedy, and with nothing to satisfy their claims. I think when the court has once taken possession of property of an insolvent copartnership, it is the duty of the court to administer such property for the benefit of all the creditors irrespective of the motive or intention of the members of the copartnership in commencing an action for a dissolution thereof, and for a distribution of their property among their legal creditors. The rights of the creditors are to be considered, rather than the motive of the debtors in applying for and obtaining an order or judgment which will result in an honest distribution of their assets to those legally entitled to them.
Order affirmed, with ten dollars costs and disbursements.